EXHIBIT 10 (p)

CHANGE IN CONTROL AGREEMENT

As Amended and Restated Effective January 1, 2009

THIS AGREEMENT, effective as of                          (the “Effective Date”),
is between Computer Task Group, Incorporated, a New York corporation with its
executive offices at 800 Delaware Avenue, Buffalo, New York 14209 (the
“Corporation”), and                          , an individual residing at
                                              (the “Executive”). The Agreement
is amended and restated effective January 1, 2009.

RECITALS:

WHEREAS, the Executive is employed by the Corporation; and

WHEREAS, it is in the best interests of the Corporation to reinforce and
encourage the Executive’s continued disinterested full attention and
undistracted dedication to the duties of the Executive currently and in the
potentially disturbing circumstances of a possible change in control of the
Corporation by providing some degree of personal financial security to the
Executive; and

WHEREAS, it is in the best interests of the Corporation to enable the Executive,
without being influenced by the uncertainties of the Executive’s own situation,
to assess and advise the Corporation whether proposals concerning any potential
change in control are in the best interests of the Corporation and its
shareholders and to take other action regarding these proposals as the
Corporation might determine to be appropriate; and

WHEREAS, to induce the Executive to remain in the employ of the Corporation, the
Board of Directors has determined it is desirable to pay the Executive the
compensation set forth below if the Executive’s employment with the Corporation
terminates in one of the circumstances described below in connection with a
change in control of the Corporation; and

WHEREAS, this Agreement has been amended and restated effective January 1, 2009
to comply with final regulations promulgated under Internal Revenue Code
(“Code”) Section 409A and shall be construed to the extent practicable so as to
avoid causing any amounts payable to the Executive hereunder to be includable in
his gross income under Code Section 409A(a)(1).

NOW, THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation and the Executive agree as follows:

DEFINITIONS. The following definitions apply for purposes of this Agreement.

(a) “Aggregate Exercise Price” means:

(i) in the case of options to acquire common stock of the Corporation owned by
the Executive, the total amount of cash or immediately available funds the
Executive would be required to pay to the Corporation to purchase all of the
common stock of the Corporation that, on the date as of which the Aggregate
Exercise Price is to be determined, the Executive is entitled to purchase under
the terms of all issued, outstanding and unexercised options to purchase common
stock of the Corporation that are outstanding and exercisable on the date as of
which the Aggregate Exercise Price of those options is to be determined; and

(ii) in the case of options to acquire Successor Equity, the total amount of
cash or immediately available funds the Executive would be required to pay to
the Successor to

 

91



--------------------------------------------------------------------------------

purchase all the Successor Equity that, on the date as of which the Aggregate
Exercise Price is to be determined, the Executive is entitled to purchase under
the terms of all issued, outstanding and unexercised options to purchase
Successor Equity that are outstanding and exercisable on the date as of which
the Aggregate Exercise Price of those options is to be determined.

(b) “Built in Gain” means an amount equal to:

(i) the Highest Sale Price as of the date of a Change in Control multiplied by
the total number of shares of common stock of the Corporation that the Executive
could acquire by exercising all of the options to acquire common stock of the
Corporation that, as of the date of the Change in Control, were issued to the
Executive, outstanding and unexercised, minus

(ii) the Aggregate Exercise Price of those options.

(c) “Board of Directors” or “Board” means the Board of Directors of the
Corporation.

(d) “Cause” means a finding by the Board of Directors, with notice in writing to
the Executive setting forth in reasonable detail its reasons, that any of the
following conditions exist:

(i) The Executive’s willful and continued failure substantially to perform his
duties as an executive employee of the Corporation (other than as a result of
the Executive’s Disability).

(ii) A willful act or omission by the Executive constituting fraud or other
malfeasance, including without limitation acts of dishonesty constituting a
felony offense under the laws of the United States or any state thereof, and any
act or omission by the Executive constituting immoral conduct, which in any such
case is injurious to the financial condition or business reputation of the
Corporation.

(iii) A material breach by the Executive of the provisions of his agreement with
the Corporation relating to confidentiality and proprietary information and
trade secrets.

For purposes of this definition, an act or failure to act will be deemed
“willful” only if it is effected by the Executive not in good faith and without
a reasonable belief that his action or failure to act was in or not opposed to
the Corporation’s best interests.

(e) “Change in Control” means any one of the following occurrences:

(i) Approval by the stockholders of the Corporation of the dissolution or
liquidation of the Corporation;

(ii) Approval by the stockholders of the Corporation of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not Subsidiaries or other affiliates, as a result of which less than two-thirds
of the outstanding voting securities of the surviving or resulting entity
immediately after the reorganization are, or will be, owned, directly or
indirectly, by stockholders of the Corporation immediately before such
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Corporation’s securities from the record
date for such approval until such reorganization and that such record owners
hold no securities of the other parties to such reorganization, but including in
such determination any securities of the other parties to such reorganization
held by affiliates of the Corporation);

 

92



--------------------------------------------------------------------------------

(iii) Approval by the stockholders of the Corporation of the sale of
substantially all of the Corporation’s business and/or assets to a person or
entity that is not a Subsidiary or other affiliate; or

(iv) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended from time to time, but excluding any
person described in and satisfying the conditions of Rule 13d-1(b)(1)
thereunder), other than the Corporation, any Subsidiary of the Corporation, any
employee benefit plan of the Corporation or of any of its Subsidiaries or any
Person holding common shares of the Corporation for or pursuant to the terms of
any such employee benefit plan, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 20% of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation; or

(v) During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Corporation’s stockholders, of each new Board member was approved by a vote of
at least three-quarters of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).

(f) “Code” means the Internal Revenue Code of1986, as amended.

(g) “Conversion Options” means an option or options to purchase Successor
Equity, which option or options may be granted by the Successor to the Executive
and are exercisable in full immediately following the Change in Control for an
Aggregate Exercise Price that does not exceed the Aggregate Exercise Price of
the options to purchase common stock of the Corporation owned by the Executive
on the date of the Change in Control and which options, if exercised by the
Executive in full immediately following that Change in Control, would provide
for the ownership by the Executive of Successor Equity that, immediately
following the acquisition of that Successor Equity by the Executive, may be sold
by the Executive, free of any restrictions imposed on the sale of securities by
the Securities Act of 1933, and which satisfy the requirements of Regulation
§1.409A-1(b)(5)(v)(D) so that the exchange of options to purchase stock of the
Corporation for Conversion Options will not be treated as the grant of a new
stock right or change in the form of payment for purposes of said Regulation.
Under no circumstances is the Executive required to accept a grant of Conversion
Options from the Successor.

(h) “Corporation” means Computer Task Group, Incorporated.

(i) “Disability” means a disability that exists for a period of at least 6
months and because of which the Executive is physically or mentally unable to
substantially perform his regular duties as an executive employee of the
Corporation.

(j) “Good Reason” means the occurrence of one or more of the following events,
provided that the Executive shall give the Corporation a written notice, within
90 days following the initial occurrence of the event, describing the event that
the Executive claims to be Good Reason and stating the Executive’s intention to
terminate employment unless the Corporation takes appropriate corrective action:

(i) A material diminution in the Executive’s responsibilities, duties, role or
authority within the business organization.

(ii) A material reduction by the Corporation in the Executive’s annual base
salary as in effect on the date of a Change in Control or as in effect
thereafter if that base salary has been increased.

 

93



--------------------------------------------------------------------------------

(iii) A material reduction by the Corporation in the aggregate value of benefits
provided to the Executive, as in effect on the date of a Change in Control or as
in effect after that date if those benefits have been increased. “Benefits”
includes all profit sharing, 401(k), retirement, pension, health, medical,
dental, disability, insurance, automobile, severance, vacation, leave,
reimbursement, and similar benefits.

(iv) A material breach by the Corporation of any provision of this Agreement or
of any other agreement requiring the payment of compensation to the Executive.

(v) Removal from, or failure to re-elect, the Executive to the position of
Senior Vice President, Secretary and General Counsel.

(vi) A requirement, in the Executive’s reasonable judgment, that the services
required to be performed by the Executive would necessitate the Executive moving
his residence at least 50 miles from the Buffalo, New York area.

The Corporation shall have 30 days following the date of receipt of the written
notice from the Executive stating his claim of Good Reason in which to take
appropriate corrective action. If the Corporation does not correct the Good
Reason condition, the Executive’s Good Reason termination will be deemed to have
occurred on the day following the 30-day period.

(l) “Highest Sale Price” means:

(i) with respect to the common stock of the Corporation, the highest closing
sale price at which common stock of the Corporation has been sold, in an
established securities market, during the 12 consecutive month period ending on
the date as of which the Highest Sale Price of the common stock of the
Corporation is to be determined; and

(ii) with respect to Successor Equity, the highest closing sale price at which
Successor Equity has been sold, in an established securities market, during the
12 consecutive month period ending on the date of which the Highest Sale Price
of the Successor Equity is to be determined.

(m) “Regulation” means Treasury Regulations promulgated under Code Section 409A
as amended.

(n) “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

(o) “Successor” means, the person, firm, corporation or other entity that, as a
result of a Change in Control, has succeeded, directly or indirectly, to all or
substantially all the assets, rights, properties, liabilities and obligations of
the Corporation.

(p) “Successor Equity” means capital stock or any other equity interest in the
Successor.

(q) “Termination of Employment” has the meaning provided in Regulation
§1.409A-1(h) (1) (ii). If the Executive provides services as an independent
contractor, the Executive will not be considered to have a Termination of
Employment until the Executive has ceased providing services both as an employee
and as an independent contractor. The preceding sentence shall not apply with
respect to nonqualified deferred compensation plan in which the Executive
participates as an employee to the extent that the Executive’s sole activity as
an independent contractor with respect to the Corporation is to serve on the
Corporation’s Board of Directors.

 

94



--------------------------------------------------------------------------------

BENEFITS UPON CHANGE IN CONTROL. The Corporation will provide the benefits
listed below in Sections 0(a) and 0(b) on a Change in Control. All amounts
payable on a Change in Control under all subsections of this Section will be
made by bank check or wire transfer at the Change in Control, or, if that is not
within the control of the Corporation, not later than the tenth business day
following the Change in Control except as otherwise provided in Section 0(a) or
0(b). For purposes of this Section, references to payments by the Corporation
include payments from any entity related to the Corporation, such as the
Corporation’s Stock Employee Compensation Trusts.

(a) STOCK RIGHTS. As of the date of the Change in Control, the Executive will
become fully vested in, and entitled to exercise immediately all stock-related
awards he has been granted under any plans or agreements of the Corporation,
including without limitation, awards under the 1991 Stock Option Plan and the
2000 Equity Award Plan, other than any stock-related award that constitutes a
“deferral of compensation” within the meaning of Code Section 409A and the
Regulations. The Executive will be entitled to exercise all these awards for a
period of not less than 12 months following the Change in Control provided that
such exercise period shall not in any event extend beyond the last day of the
original exercise period of the relevant stock-related award. The acceleration
of vesting and exercisability under this Section will apply notwithstanding any
provision in the 2000 Equity Award Plan or any other plan or agreement that
would prevent the acceleration and vesting of the awards or cause them to be
canceled, rescinded or otherwise impaired.

(b) DEFERRED COMPENSATION. All deferred or otherwise contingent compensation of
the Executive will become (i) vested and (ii) immediately payable in cash
provided, however, that any such compensation that constitutes deferred
compensation within the meaning of Code Section 409A and the Regulations
thereunder shall be payable only at the time and in the manner provided under
the relevant deferred compensation plan. For purposes only of (ii) in the
preceding sentence, a Change in Control under Section 0(e) (ii) will be
determined only by substituting 70% for 50% in that Section 0(e) (ii).

BENEFITS UPON TERMINATION. The Corporation will provide the benefits listed
below in Sections 0(a) through (f) on the termination of the Executive’s
employment by the Corporation for any reason other than Cause or by the
Executive for Good Reason (“Involuntary Termination”) in either case within 6
months before a Change in Control or within 24 months after a Change in Control.
For purposes of this Section, references to payments by the Corporation include
payments from any entity related to the Corporation, such as the Stock Employee
Compensation Trusts. Also, references to payments by the Successor include
payments from the Corporation’s Stock Employee Compensation Trusts if those
trusts are permitted to make the payments.

(a) SALARY. The Executive will receive two (2) times his or her full rate of
salary, (whether or not deferred) on the date immediately prior to the Change in
Control or, if greater, the amount in effect at any date after the Change in
Control.

(b) BONUS. The Executive will receive a cash bonus equal to two (2) times the
average annual bonus payable (whether or not deferred) to him or her in the 3
calendar years preceding the year in which the Change in Control occurs.

(c) FRINGE BENEFITS. The Executive will receive a lump sum payment equal to 25%
of the sum of (i) one times his full rate of salary, as defined in Section 0(a),
and (ii) highest annual bonus, as defined in Section 0(b). This payment
represents the value to which the parties agree the Executive otherwise would be
entitled with respect to fringe benefits (including without limitation profit
sharing, 401(k), retirement, pension, health, medical, dental, disability,
insurance, automobile, severance, vacation, leave, reimbursement, and similar
benefits) for 24 months. Notwithstanding any payment under this Section 0(c),
the Executive shall remain entitled to exercise his COBRA rights under any group
health plan maintained by the Corporation or the Successor as applicable.

 

95



--------------------------------------------------------------------------------

(d) INDEMNIFICATION. For a 60-month period following the date of the Executive’s
termination of employment, the Corporation will continue any indemnification
agreement with the Executive and will provide directors’ and officers’ liability
insurance insuring the Executive that coverage will have limits and scope of
coverage not less than that in effect immediately prior to the Change in
Control.

(e) CASH-OUT OF STOCK OPTIONS AND OTHER EQUITY-RELATED COMPENSATION.

(i) IN CORPORATION. If the Executive continues to own, on the later of the date
of his Termination of Employment or the date of the Change in Control (the
“Determination Date”), unexercised options to purchase common stock of the
Corporation, the options shall be cancelled, and the Executive shall receive a
lump sum amount equal to:

(A) the Highest Sale Price of the common stock of the Corporation determined as
of the Determination Date; MULTIPLIED BY

(B) the aggregate number of shares of common stock of the Corporation the
Executive is entitled to purchase pursuant to the terms of all unexercised
options to purchase any common stock of the Corporation owned by the Executive
on the Determination Date; MINUS

(C) the Aggregate Exercise Price of the issued and outstanding unexercised
options to purchase common stock of the Corporation owned by the Executive on
the Determination Date.

(ii) IN SUCCESSOR. If Executive owns, on the later of the date of his
Termination of Employment (the “Determination Date”), unexercised Conversion
Options, the Conversion Options shall be cancelled, and the Executive shall
receive a lump sum amount equal to:

(A) the Highest Sale Price, determined as of the Determination Date, of each
unit of Successor Equity that could be acquired by the Executive on the exercise
of all outstanding Conversion Options; MULTIPLIED BY

(B) the aggregate number of units of Successor Equity the Executive is entitled
to purchase pursuant to the terms of all Conversion Options owned by the
Executive and exercisable on the Determination Date; MINUS

(C) the Aggregate Exercise Price of the issued and outstanding unexercised
Conversion Options.

(f) TIME OF PAYMENT. Payments under subsections (a), (b), (c) and (e) of this
Section 0 shall be made on the day following the six month anniversary of the
Executive’s Termination of Employment.

(g) ESTABLISHMENT OF RABBI TRUST. On or before the date of a Change in Control
or, if later, on or before the date of the Executive’s Termination of
Employment, the Corporation shall transfer cash and/or liquid assets having a
value equal to the amounts that will become payable to the Executive under
subsection (a), (b), (c) and (e) of this Section 0 to an irrevocable grantor
trust established with a bank trustee that is reasonably acceptable to the
Executive. The trust agreement shall be similar to the form of agreement
provided in IRS Revenue Procedure 92-64 (concerning rabbi trusts) and shall
provide that no amount held in the trust shall revert to the Corporation or its
Successor or be used for any other purpose (other than the payment of the
Corporation’s creditors in the event of its insolvency) until the amounts that
will become payable to the Executive under subsections (a), (b), (c) and (e) of
this Section 0 have been paid.

 

96



--------------------------------------------------------------------------------

WITHHOLDING. The Corporation will deduct or withhold from all salary and bonus
payments, and from all other payments made to the Executive pursuant to this
Agreement, all amounts that may be required to be deducted or withheld under any
applicable Social Security contribution, income tax withholding or other similar
law now in effect or that may become effective during the term of this
Agreement.

OTHER TERMINATION. Upon termination of the Executive’s employment for Cause or
because of death or Disability, or not within the time related to a Change in
Control as described in Section 0, no benefits will be payable under this
Agreement.

NON-EXCLUSIVITY OF RIGHTS. Except as otherwise specifically provided, nothing in
this Agreement prevents or limits the Executive’s continued or future
participation in any benefit, incentive, or other plan, practice, or program
provided by the Corporation and for which the Executive may qualify. Any amount
of vested benefit or any amount to which the Executive is otherwise entitled
under any plan, practice, or program of the Corporation will be payable in
accordance with the plan, practice, or program, except as specifically modified
by this Agreement. However, if the Executive receives the payments under Section
0, the Executive will not be entitled to any severance payments (which excludes
for this purpose all types of equity-based compensation not cashed out under
Section 0(e)) otherwise payable under any other agreement, plan, or practice
providing for severance compensation.

NO OBLIGATION TO SEEK OTHER EMPLOYMENT. The Executive will not be obligated to
seek other employment or to take other action to mitigate any amount payable to
him under this Agreement.

SUCCESSORS. This Agreement is personal to the Executive and may not be assigned
by the Executive other than by will or the laws of descent and distribution.
This Agreement will inure to the benefit of and be enforceable by the
Executive’s legal representatives or successors in interest. Notwithstanding any
other provision of this Agreement, the Executive may designate a successor or
successors in interest to receive any amounts due under this Agreement after the
Executive’s death. A designation of a successor in interest must be made in
writing, signed by the Executive, and delivered to the Corporation. Except as
otherwise provided in this Agreement, if the Executive has not designated a
successor in interest, payment of benefits under this Agreement will be made to
the Executive’s estate. This Section will not supersede any designation of
beneficiary or successor in interest made by the Executive or provided for under
any other plan, practice, or program of the Corporation. This Agreement will
inure to the benefit of and be binding upon the Corporation and its successors
and assigns. The Corporation will require any successor (whether direct or
indirect, by acquisition of assets, merger, consolidation or otherwise) to all
or substantially all of the operations or assets of the Corporation or any
successor, and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. As used in this
Agreement, “Corporation” means the Corporation and any successor to its
operations or assets as set forth in this Section that is required by this
clause to assume and agree to perform this Agreement or that otherwise assumes
and agrees to perform this Agreement.

BENEFIT CLAIMS. In the event the Executive, or his beneficiaries, as the case
may be, and the Corporation disagree as to their respective rights and
obligations under this Agreement, and the Executive or his beneficiaries are
successful in establishing, privately or otherwise, that his or their position
is substantially correct, or that the Corporation’s position is substantially
wrong or unreasonable, or in the event that the disagreement is resolved by
settlement, the Corporation will pay all costs and expenses, including counsel
fees, that the Executive or his beneficiaries may incur in connection therewith
directly to the provider of the services or as may otherwise be directed by the
Executive or his beneficiaries. The Corporation will not delay or reduce the
amount of any payment provided for

 

97



--------------------------------------------------------------------------------

hereunder or setoff or counterclaim against any such amount for any reason
whatsoever; it is the intention of the Corporation and the Executive that the
amounts payable to the Executive or his beneficiaries hereunder will continue to
be paid in all events in the manner and at the times herein provided. All
payments made by the Corporation hereunder will be final and the Corporation
will not seek to recover all or any part of any portion of any payments
hereunder for any reason.

FAILURE, DELAY OR WAIVER. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under this Agreement, and no waiver by either party of any right or
remedy under this Agreement will be effective unless made in writing.

SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be enforceable under applicable law. However,
if any provision of this Agreement is deemed unenforceable under applicable law
by a court having jurisdiction, the provision will be unenforceable only to the
extent necessary to make it enforceable without invalidating the remainder
thereof or any of the remaining provisions of this Agreement.

NOTICE. All written communications to parties required hereunder must be in
writing and (a) delivered in person, (b) mailed by registered or certified mail,
return receipt requested, (such mailed notice to be effective 4 days after the
date it is mailed) or (c) sent by facsimile transmission, with confirmation sent
by way of one of the above methods, to the party at the address given below for
the party (or to any other address as the party designates in a writing
complying with this Section, delivered to the other party):

If to the Corporation:

Computer Task Group, Incorporated

800 Delaware Avenue

Buffalo, New York 14209

Attention: General Counsel

Telephone: 716-882-8000

Telecopier: 716-887-7370

If to the Executive:

 

98



--------------------------------------------------------------------------------

MISCELLANEOUS. This Agreement (a) may not be amended, modified or terminated
orally or by any course of conduct pursued by the Corporation or the Executive,
but may be amended, modified or terminated only by a written agreement duly
executed by the Corporation and the Executive, (b) is binding upon and inures to
the benefit of the Corporation and the Executive and each of their respective
heirs, representatives, successors and assignees, except that the Executive may
not assign any of his or her rights or obligations pursuant to this Agreement,
(c) except as otherwise specifically provided in this Agreement, constitutes the
entire agreement between the Corporation and the Executive with respect to the
subject matter of this Agreement, and supersedes all oral and written proposals,
representations, understandings and agreements previously made or existing with
respect to such subject matter, excluding for this purpose any non-disclosure,
confidentiality and other similar agreements, and (d) will be governed by, and
interpreted and construed in accordance with, the laws of the State of New York,
without regard to principles of conflicts of law.

TERM.

(a) Except as provided in Section 0(b), this Agreement will not be terminated
earlier than 36 months after its Effective Date. The Agreement will be extended
automatically for additional 12-month periods unless one party notifies the
other prior to the beginning of the successive 36 month period that it is
terminating the Agreement. The intention of the preceding sentence is that if a
party does not give notice, at least 36 months remain in the Agreement.

(b) This Agreement will terminate when the Corporation has made the last payment
provided for under it, including without limitation, any payments payable at any
time under Sections 0 and 0. However, the indemnification obligations under
Section 0(d) will survive any termination and will remain in full force and
effect for the period specified.

RULE GOVERNING PAYMENT DATES. In any case where this Agreement requires the
payment of an amount during a period of two or more days that overlaps two
calendar years, the payee shall have no right to determine the calendar year in
which payment actually occurs.

IN WITNESS WHEREOF, the parties have duly executed this restatement of the
Agreement on the              day of             , to be effective January 1,
2009.

 

Computer Task Group, Incorporated By  

 

Title  

 

Executive

 

 

99